___________

                                     No. 96-2907
                                     ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          *
     v.                                   *
                                          *
Rebecca L. Oates,                         *
                                          *
              Appellant.                  *   Appeal from the United States
                                          *   District Court for the
-------------------                       *   Western District of Missouri.
                                          *
United States of America,                 *   [UNPUBLISHED]
                                          *
              Appellee,                   *
                                          *
     v.                                   *
                                          *
Rebecca L. Oates,                         *
                                          *
              Appellant.                  *

                                     ___________

                      Submitted:     December 2, 1996

                            Filed:   January 3, 1997
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Rebecca L. Oates pleaded guilty to illegally possessing food stamps
and conspiring to distribute cocaine base, in violation of 7 U.S.C. §
2024(b) and 21 U.S.C. § 846, and was sentenced to concurrent 51-month
prison terms and five years supervised release.               The district court
subsequently reduced Oates’s sentence to time served.         Oates later violated
her release conditions and was sentenced upon revocation to concurrent 36-
month prison terms.       She appeals.
     Oates argues that the district court failed to consider the policy
statements addressing revocation of supervised release in Chapter 7 of the
Sentencing Guidelines.       The provisions in Chapter 7 are merely advisory and
do not have binding effect.       United States v. Carr, 66 F.3d 981, 983 (8th
Cir. 1995) (per curiam).      Nevertheless, district courts must consider these
provisions before imposing sentence, as 18 U.S.C. § 3583(e)(3) directs
district courts resentencing an offender after revocation of supervised
release to consider the factors set forth in 18 U.S.C. § 3553(a), which in
turn requires, among other things, that the court consider any applicable
policy statements.    United States v. Hensley, 36 F.3d 39, 41-42 (8th Cir.
1994).   We believe remand is required here, because it is not clear whether
the district court considered the Chapter 7 policy statements.            See id.
The court did not indicate that it relied on any statutory or Guidelines
provision    in   imposing    sentence,   and   neither   the   revocation-hearing
transcript nor the district court docket sheet indicates whether the court
considered the probation officer’s Guidelines worksheet and sentencing
recommendation.


     If the district court in fact considered the policy statements in
sentencing Oates, it may simply say so and reimpose sentence.           Otherwise,
the court should consider the policy statements along with other sentencing
factors and, in the exercise of its discretion, then impose the sentence
it finds proper, up to and including the statutory maximum terms of
imprisonment.1


     Accordingly, we remand to the district court for resentencing.




         1
       On remand, the district court should also reconsider the
concurrent sentence on the food-stamp conviction, as that
conviction was a Class D felony subject to a maximum prison term of
five years, and the maximum term for a Class D felony upon
revocation of supervised release is two years.      See 7 U.S.C. §
2024(b); 18 U.S.C. §§ 3559(a)(4), 3583(e)(3).

                                          -2-
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-